Citation Nr: 1635835	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for eczematous dermatitis and dermatophytosis, to include of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from November 1960 to September 1962.  This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  The appeal features a claim seeking an increased disability rating for a service-connected skin disability that has been characterized by the RO as eczematous dermatitis and dermatophytosis of the hands and feet.  As discussed in greater detail below, the Board finds that the scope of service connection for the skin disability is not limited to the anatomical areas of the hands and feet, and the Board has recharacterized the issue accordingly.  Additionally, and also explained below, the Board finds that there is now some question as to the diagnostic entity responsible for the Veteran's skin symptomatology, and that question shall be addressed in the development sought through this Board remand.

The Board notes that the Veteran was scheduled to testify at a Board videoconference hearing in July 2016.  However, after the Veteran was notified of the scheduling of this hearing in June 2016, his representative contacted VA to provide notice that the Veteran desired to withdraw the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case appears to involve some confusion with regard to the scope of the Veteran's service-connected skin disability on appeal, and the Board finds that additional development is necessary to support adequately informed appellate review.

An April 1977 Board decision found that "[e]ntitlement to service connection for a chronic skin disorder is established."  The Board found that "[d]uring service the appellant received treatment on several occasions for a skin rash of the neck and for one involving the forearm with edema of the hands."  The Board noted that following service the Veteran "received treatment for a skin disorder of the hands and feet ... the rash involved the forearms with puffiness of the hands."  A July 1977 RO rating decision gave effect to the Board's decision and characterized the service-connected disability as "eczematoid dermatitis and dermatophytosis pedis of hands and feet," based in part upon the anatomical locations of the symptoms noted at the time.

In May 2009, the Veteran filed the claim on appeal, seeking an increased rating for his service-connected skin disability.  In this claim, the Veteran discussed his struggle to control symptoms on "other skin body surfaces" that "have worsened - causing much discomfort & sleepless [nights]."  The Veteran was afforded a VA examination in July 2009, and the report of this examination discusses the Veteran's "constant" symptoms involving "hands and feet" in addition to the "perirectal" region.

Following the July 2009 VA examination and following the October 2009 RO rating decision on appeal, the Veteran submitted a November 2009 notice of disagreement explaining his contentions more precisely.  The November 2009 notice of disagreement explains: "In addition to the skin disorder of hands & feet, eczematic dermatitis has periodically occurred on large areas of back, legs, face, and arms / hands with considerable itching."  The Veteran noted that "[t]hese areas were not considered when evaluation was conducted."  The Veteran explained his contention that "the eczema involves a greater portion of the entire body...."  The Board notes that the Veteran is competent to report his observations of the skin symptomatology.  Furthermore, the Veteran identified private medical treatment with associated records added to the claims-file thereafter.  A November 2009 dermatology report from Dr. Yang (received in December 2009) shows that the Veteran "has had a new rash x 3-5 months that is extremely itchy on the back and extremities."  A November 2009 VA dermatology report notes that the Veteran's skin rash symptoms had "[f]lared in the past 3-4 weeks."  Another November 2009 VA dermatology report describes that the Veteran reported during a call the he "has had a rash since service .... Rash waxes and wanes.  Now he has a break out all over his body."  Treatment reports from Dr. Panozo include a December 2009 handwritten notation of "itchy rash x months" that is characterized at one point as "rash all over body" with additional discussion of "eczematous plaques ... legs + buttocks...."  A March 2010 pathology report (received by VA in April 2010) indicates that a punch biopsy from the right buttock revealed "tinea corporis."

The RO issued a statement of the case in May 2010 in which the RO concluded that the medical records submitted by the Veteran "note you have a skin condition for other areas of your body which are not service connected," and that the "records do not show ... [a] connection [between] the skin condition of your back and extremities to your service connected skin condition of your hands and feet."

The Veteran's May 2010 substantive appeal includes a written statement further explaining his essential contentions in this case.  The Veteran asserts that his long service-connected skin disability had been incorrectly or incompletely characterized as eczematis dermatitis and dermatophytosis of the hands and feet, and that the service-connected pathology "exists on other body areas such as forearms and legs," and involves "ongoing fungal infections."  The Veteran explains that the "biopsy of my anus section .... Indicated the existence of a 'fungal condition[]' causing these outbreaks."  The Veteran references the March 2010 pathology report of record, discussed above.  The Board also observes that the July 2009 VA dermatology examiner did identify one type of fungal infection, onychomycosis, that the examiner opined was "a result of a progression of the previous diagnosis" of "eczematous dermatitis and dermatophytosis."  The July 2009 VA examiner attempted to amend the service-connected diagnosis to include the fungal infection.

Essentially no development or adjudication of the claim on appeal has occurred since May 2010.  The Board does observe that the Veteran filed apparently new service connection claims including references to the hands and feet in July 2016; these claims led to the RO arranging VA examinations including with specific attention to the Veteran's hands and feet, which in turn led in late August 2016 to the completion of a Skin Diseases Disability Benefits Questionnaire focused upon the Veteran's complaints of the hands and feet (while the skin disability appeal was before the Board).  The August 2016 report does not address or contemplate the Veteran's key contentions in this case, does not appear to contemplate the Veteran's reported skin symptoms beyond the hands and feet (including during flare-ups), and does not discuss the significant medical evidence concerning the Veteran's skin disability added to the record after the prior (July 2009) VA examination report.

Although the RO's May 2010 statement of the case declared that the Veteran's skin symptoms beyond the hands and feet are distinct from the service-connected disability on appeal, the Board is unable to conclude that this has been medically established in any competent evidence of record.  The Board finds that the original grant of service connection for a chronic skin disability was not clearly limited to the anatomical regions of the hands and feet; although the hands and feet were the sites of symptomatology at the time of the initial rating assignment, that award of service connection contemplated a pathology that manifested during service in different areas of the body as well.

Moreover, the July 2009 VA examination report did not have the benefit of reviewing or considering the significant volume of pertinent medical evidence added to the record after July 2009 describing a greater extent of skin disability than contemplated by the July 2009 VA examiner; the August 2016 VA examination report was a product of a separate claim and was not focused upon the Veteran's key contentions shaping the questions central to this appeal.  Accordingly, the Board finds that additional development is necessary to support informed appellate review of this case with full consideration of the key medical questions raised by the Veteran's contentions and the medical evidence of record.

During the processing of this remand, the AOJ should solicit from the Veteran a written statement specifying (to the extent possible) the details of location, time, duration, and symptomatology of his skin disability manifestations during the period on appeal (essentially from the time of the May 2009 claim to the present).  The Veteran should then be afforded a new VA skin disability examination to evaluate the disability on appeal with the benefit of the substantial information added to the record in the time since the July 2009 VA examination report.  This new VA examination should address the critical diagnostic questions (is any reported skin symptomatology clearly distinct from the Veteran's service connected skin disability) and the severity questions (concerning the extent of the total skin or exposed skin involved at various times and other features of disability pertinent to the rating criteria, based upon the Veteran's competent lay testimony and the medical documentation of record) in this case.

In the event that the AOJ determines, following appropriate development, that some of the skin symptomatology to which the Veteran directs attention in this case represents manifestations of a disability separate and distinct from the Veteran's service-connected skin pathology, the AOJ must then take appropriate action with regard to the Veteran's May 2010 assertion of entitlement to service connected compensation benefits for fungal disease of the skin ("I have been harboring a fungal disease internally that has spread to other body parts.  There should be without any reasonable doubt that my current conditions are caused and related to original problems evolving initially during service.")

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his skin disability on appeal.  If the Veteran has received private treatment that is not already documented in the record, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  The AOJ should send the Veteran a letter (with copy to his representative) requesting that he provide a written description of the details of his skin symptomatology during the period for consideration in this appeal (essentially from the time of his May 2009 claim for increase to the present).  The Veteran is asked to identify (to the extent possible) where upon his body his skin symptoms have manifested and to identify the durations / periods of such manifestations.  (For example, the Veteran is asked to identify the beginning and the end of each period when the skin symptoms involved areas of his back, the beginning and the end of each period when the skin symptoms involved areas of his forearm, the beginning and the end of each period when the skin symptoms involved areas of his face, etc.)

The AOJ must ensure that the Veteran's response is documented in the claims-file and available for review. 

3.  The AOJ should arrange for an appropriate examination to assess the severity of his service-connected skin disability, currently characterized as eczematous dermatitis and dermatophytosis.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, to specifically include the Veteran's written account of his skin symptom history obtained in connection with instruction #2, above.  Upon review of the record and interview and examination of the Veteran, the examiner should assess the severity of the Veteran's service-connected skin disability currently characterized as eczematous dermatitis and dermatophytosis.  All clinical findings should be reported in detail.

The VA examiner is asked to note the Veteran's competent lay testimony describing the anatomical locations and durations of the skin symptoms he has observed during the period from May 2009 to the present.  Informed by the Veteran's competent testimony in addition to the medical documentation of record (including the private and VA reports of evaluation, treatment, and diagnostic testing from 2009 and 2010, and any other pertinent medical documentation of record), the examiner is asked to assess the nature and severity of the Veteran's service-connected skin disability.  The VA examiner should complete the appropriate Disability Benefits Questionnaire (DBQ) and, additionally, please respond to the following:

a) Are any of the Veteran's skin symptoms clearly medically distinct from his service connected skin pathology currently characterized as eczematous dermatitis and dermatophytosis?  In answering this question, please discuss (i) that evidence and testimony of record indicates skin rash symptomatology at various times (including with waxing and waning / flare-ups) upon numerous parts of the Veteran's body, (ii) that the March 2010 pathology report (received by VA in April 2010) indicates that a punch biopsy from the right buttock revealed "tinea corporis," (iii) that the July 2009 VA examination report identifies onychomycosis as a product of progression of the service-connected skin disease, and (iv) that the Veteran contends that his service-connected pathology has been unresponsive to treatment over the years due to the involvement of an untreated fungal infection.

b) If the answer to item 'a' is that some of the Veteran's skin symptomatology is clearly distinct from his service-connected skin pathology, please clearly identify the aspects of the Veteran's symptom history and medical treatment that are distinctly attributable to the nonservice-connected skin disability.

c) With reference to the examination findings regarding the current extent and severity of the Veteran's service-connected skin disability, please identify (to the extent possible) any portions of the period for consideration (essentially from May 2009 to the present) in which the manifestations are shown to have been significantly different (of significantly greater or lesser severity, involving significantly more or less of the Veteran's total skin area or exposed skin area, etc).  Please also identify (to the extent possible) the times of any significant changes in the prescribed medications needed to treat the service-connected skin disability.

In answering this question, please refer to the Veteran's lay testimony describing his pertinent history of observed symptomatology as well as the medical documentation of record.

The examiner must explain the rationale for all opinions.  If an opinion sought cannot be offered without resort to mere speculation, the examiner must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown); because the state of medical knowledge is inadequate to address the question; or because the examiner lacks the requisite training.

4.  The AOJ should then review the record, ensure that all of the development sought is completed, complete any further development indicated by the expanded record, and readjudicate the claim on appeal.  If the claim on appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




